DETAILED ACTION
Claims 125-144 and 225-226 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Karas on 7/26/2022.

The application has been amended as follows: 
125. (Currently Amended) A non-transitory computer-readable medium including instructions that when executed by at least one processor cause the at least one processor to perform a method for delivering shopping data for frictionless shoppers, the method comprising:
receiving, from a communications network, image data captured using at least a first image sensor at a first location of a retail store and at least a second image sensor at a second location of the retail store;
analyzing the image data to identify a plurality of product interaction events, the product interaction events comprising at least a first product interaction event involving at least one shopper at the first location and at least a second product interaction event involving the at least one shopper at the second location, wherein the analyzing comprises applying 
determining shopping data associated with the plurality of product interaction events;
determining a likelihood that the at least one shopper will be involved in shoplifting;
based on the determined likelihood, determining an update frequency for updating a communication device associated with the at least one shopper with the shopping data; and
delivering, using the communications network, the shopping data to the communication device associated with the at least one shopper at the determined update frequency.

126. (Currently Amended) The non-transitory computer-readable medium of claim 125, wherein the shopping data is provided at a first update frequency [[rate]] for a first determined shoplift risk level that is lower than a second update frequency [[rate]] for a second determined shoplift risk level, wherein the first determined shoplift risk level is higher than the second determined shoplift risk level.

130. (Currently Amended) The non-transitory computer-readable medium of claim 129, wherein the shopping data includes an identification of a type of product associated with one of the product interaction events 

143. (Currently Amended) A method for controlling a detail level of shopping data provided to frictionless shoppers, the method comprising:
receiving, from a communications network, image data captured using at least a first image sensor at a first location of a retail store and at least a second image sensor at a second location of the retail store;
analyzing the image data to identify a plurality of product interaction events, the product interaction events comprising at least a first product interaction event involving at least one shopper at the first location and at least a second product interaction event involving the at least one shopper at the second location, wherein the analyzing comprises applying 
determining shopping data associated with the plurality of product interaction events;
determining a likelihood that the at least one shopper will be involved in shoplifting;
based on the determined likelihood, determining an update frequency for updating a communication device associated with the at least one shopper with the shopping data; and
delivering, using the communications network, the shopping data to the communication device associated with the at least one shopper at the determined update frequency.

144. (Currently Amended) A system for controlling a detail level of shopping data provided to frictionless shoppers, the system comprising:
at least one processor comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processor to:
receive, from a communications network, image data captured using at least a first image sensor at a first location of a retail store and at least a second image sensor at a second location of the retail store;
analyze the image data to identify a plurality of product interaction events, the product interaction events comprising at least a first product interaction event involving at least one shopper at the first location and at least a second product interaction event involving the at least one shopper at the second location, wherein the analyzing comprises applying 
determine shopping data associated with the plurality of product interaction events;
determine a likelihood that the at least one shopper will be involved in shoplifting;
based on the determined likelihood, determine an update frequency for updating a communication device associated with the at least one shopper with the shopping data; and
deliver, using the communications network, the shopping data to the communication device associated with the at least one shopper at the determined update frequency.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are patent eligible because the recited image data analyzing techniques of feature extraction, optical character recognition, edge detection, pixel-based detection, and a neural network provide a technical solution that integrates the abstract idea into a practical application in combination with the previously recited additional elements of a communications network and determining an update frequency for updating a communication device which as a whole constitutes significantly more than the abstract idea. The claims recite a solution which is rooted in computer technology and goes beyond generally linking the abstract idea to a particular environment. Therefore the §101 rejection is withdrawn.
Applicant’s arguments, see Remarks pp. 19-21, filed 7/12/2022, with respect to the prior art have been fully considered and are persuasive.  The §102 rejection of claims 125-144 has been withdrawn. 
The prior art includes Groenovelt et al., US PG Pub 2009/0063307 A1, which teaches detection of stock out conditions based on image processing but does not teach feature extraction and a neural network. Candolore et al., US PG Pub 2008/0226119 A1, teaches content image search but does not teach an edge detection technique and a pixel-based technique. Zomet et al., US PG Pub 2014/0152847 A1, teaches product comparisons from in-store image and video captures but does not teach determining an update frequency for updating a communication device associated with the at least one shopper with the shopping data.
Non-patent literature Martinez-Mascorro teaches criminal intention detection at early stages of shoplifting cases by using 3D convolutional neural networks but does not teach optical character recognition. Non-patent literature Carmel-Gilfilen teaches advancing retail security design by unconvering shoplifter perceptions of the physical environment but does not teach optical character recognition or edge detection technique.
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by the Examiner that, in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/Primary Examiner, Art Unit 3625